Citation Nr: 1133436	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  07-07 241	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan

THE ISSUES

1.  Entitlement to service connection for a left elbow disorder, including traumatic arthritis.

2.  Entitlement to service connection for traumatic arthritis of the right hip.

3.  Entitlement to service connection for traumatic arthritis of the left shoulder.


REPRESENTATION

The Veteran represented by:  The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and their friends (Mr. and Mrs. J.M.)


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to February 1979 and from August 1980 to September 1997.

This appeal to the Board of Veterans' Appeals (Board) is from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  That decision, in relevant part, denied the Veteran's petition to reopen his claim for service connection for a left elbow disorder as well as his claims for service connection for traumatic arthritis of his right hip, left shoulder, right knee, and hands.

In support of his claims, the Veteran, his wife, and their friends testified at a hearing at the RO in July 2008 before the undersigned Veterans Law Judge of the Board (Travel Board hearing).

In a subsequent February 2009 decision, the Board granted the Veteran's petition to reopen his claim for service connection for a left elbow disorder because there was new and material evidence concerning this claim.  The Board then remanded this claim, as well as the others, to the RO via the Appeals Management Center (AMC) for further development and consideration before adjudicating these claims on their underlying merits.

The AMC since has issued a decision in May 2010 granting the claims for service connection for traumatic arthritis of the right knee and hands.  And since the Veteran did not, in response, appeal either the ratings or effective date assigned for these disabilities, these claims are no longer at issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement (NOD) thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and effective date).

The supplemental statement of the case (SSOC), also issued in May 2010, continued to deny the remaining claims concerning the left elbow, right hip, and left shoulder, so these claims are again before the Board.


FINDINGS OF FACT

While the more recently dated medical records include diagnoses of left elbow, right hip, and left shoulder disabilities, the March 2009 VA compensation examiner determined the Veteran's service treatment records (STRs) do not support a diagnosis of any chronic, i.e., permanent, left elbow, right hip, or left shoulder disorder while in service.  Moreover, added this examiner, it is less likely than not, so less than 50/50 probability, the Veteran developed or aggravated any type of left elbow, right hip, or left shoulder condition that is related to his military service.


CONCLUSION OF LAW

The Veteran's current left elbow, right hip, and left shoulder disorders are not due to disease or injury incurred in or aggravated by his active military service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss whether these claims have been properly developed for appellate review.  The Board will then address these claims on their underlying merits, providing relevant statutes, VA regulations, precedent cases, the relevant factual background, and an analysis of its decision.


I.  Duties to Notify and Assist

VA has duties to notify and assist the Veteran in substantiating these claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claims; (2) that VA will obtain and assist him in obtaining; and (3) that he is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  For claims, as here, pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the requirement that VA also request that he submit any evidence in his possession that might substantiate his claims.  See 73 FR 23353 (Apr. 30, 2008).

These VCAA notice requirements apply to all five elements of his 
service-connection claims:  (1) Veteran status; (2) existence of a disability; (3) a connection between his service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected the Federal Circuit's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the appellant - as the pleading party, to show the error was harmful.  Id., at 1705-06.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id., at 1704-05.  Thus, it is clear from the Supreme Court's analysis that, while the Veterans Court may conclude generally that a specific type of error is more likely to prejudice an appellant, the error must nonetheless be examined in the context of the facts of the particular case.  Id. 

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), since overturned on other grounds in Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, consideration also should be given to "whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the Veteran, the Veterans Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless).

Here, letters in November 2005 and March 2006 were sent prior to initially adjudicating the Veteran's claims in the July 2006 decision at issue in this appeal, so in the preferred sequence.  The November 2005 letter informed him of the evidence required to substantiate his claims for service connection and of his and VA's respective responsibilities in obtaining this supporting evidence.  He also was advised of the downstream disability rating and effective date elements of his claims in the March 2006 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  So he has received all required VCAA notice, and there is no pleading or contention that he has not.  He, not VA, has this burden of proof of showing there is a VCAA notice error and that it is unduly prejudicial, meaning outcome determinative of his claims.  See again Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Thus, absent this pleading or showing, the duty to notify has been satisfied.

And as for the duty to assist, the RO and AMC obtained the Veteran's service treatment records (STRs) as well as private and VA treatment and examination records.  He also had a VA compensation examination in March 2009, following and as a result of the Board's February 2009 remand, for medical nexus opinions clarifying whether he has the claimed conditions and, if so, whether they were caused or aggravated by his military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); and 38 C.F.R. § 3.159(c)(4).  

The report of the examination, and the other evidence in the file, contains the findings needed to make these critical determinations.  So another examination or additional medical comment concerning this is not needed.  38 C.F.R. § 4.2.  See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  And see Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (VA's duty to assist includes providing an adequate examination when such an examination is indicated).  Furthermore, in obtaining this medical opinion concerning these critical issues of current disability and nexus, there was compliance with the Board's February 2009 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  See also Chest v. Peake, 283 Fed. App. 814 (Fed. Cir. 2008) and D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Thus, as there is no indication or allegation that other relevant evidence remains outstanding, the Board finds that the duty to assist has been met.  38 U.S.C.A. § 5103A (West 2002).

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.

II.  Whether Service Connection is Warranted for Left elbow, Right Hip, and Left Shoulder Disorders

In his claim received in October 2005, the Veteran alleged that has current left elbow, right hip, and left shoulder disorders are the result of the extreme physical labor performed while serving in the Navy.  He said he sustained many minor type of strains, pulls, and stress injuries while performing plumbing repairs.  Those events in service, he added, had a cumulative effect that led to traumatic arthritis in his left elbow, right hip and left shoulder, so consequent disability.

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Stated somewhat differently, to establish entitlement to direct service connection for the claimed disability, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Arthritis will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

If, however, chronicity (permanency) of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 (1997).  To establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to show chronicity of disease or injury in service and in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

Other diseases initially diagnosed after service also may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d).

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Any issue material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 3.102.

In reviewing the STRs there is no evidence of complaints, treatment or diagnoses regarding right hip or left shoulder complaints.  In a May 1997 Report of Medical Assessment, the Veteran indicated he would seek VA disability for "[arthritis] [bursitis] elbow limits movement."  The medical examiner diagnosed history of left elbow pain for 1 year without medical work-up.  There also was tenderness at the tip of the left epicondyle during the Veteran's subsequent June 1997 military retirement examination.  He retired from the military in September 1997.

A report of a June 2003 VA examination, so approximately six years later, shows the Veteran mentioned a recurrence of symptoms.  On objective clinical examination, vague tenderness was noted at the tip of the left epicondyle, but the evaluation was otherwise unremarkable and benign, including radiographs that were normal (negative).  

Private medical records indicate the Veteran began having complaints of knee, hip, leg and shoulder pain in April 2005.  The diagnosis was osteoarthritis.  

An August 2005 VA outpatient record also includes diagnoses of osteoarthritis of the hands, shoulders and right hip.  In November 2005, a private X-ray confirmed there was osteoarthritis in both hips.  A private magnetic resonance imaging (MRI) also confirmed advanced osteoarthritis in the right hip with avascular necrosis.  A February 2007 private X-ray noted mild osteoarthritic changes in the left elbow.  And later that year, in April 2007, the Veteran had surgery at a private hospital for a total right hip replacement.

The Veteran, his wife, and their friends (Mr. and Mrs. J.M.) provided testimony during his July 2008 hearing.  The Veteran described his military duties and responsibilities, which he said included the heavy lifting and carrying of anywhere between a hundred and two hundred thousand pounds of food products daily.  He was also part of damage control emergency repair team and maintenance management.  He repaired armored watertight doors and fire main systems.  As well, he carried fire hoses and was required to bend and twist as he navigated through hatches.  His spouse and friends also testified that, during his service, he had experienced a lot of difficulty walking and lifting items.  He was also limited in his activities of daily living, such as involving his kids and scouting.

The Veteran also testified that his private treating physicians, Drs. D. H. and DeS., had indicated that his current disabilities had begun during and as a consequence of his military service.  Most of the private clinical records in the file concern the evaluation and treatment he has received from these doctors, but none of their records contains any such medical opinion linking these remaining disabilities at issue to his military service.  His account of what they purportedly said, filtered as it is through his lay sensibilities, is not competent evidence sufficient to establish the required linkage between these disabilities and his military service.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  See also LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (The mere transcription of medical history does not transform the information into competent evidence merely because the transcriber happens to be a medical professional.  Evidence that is simply information recorded by a medical examiner, unenhanced by any additional medical comment by that examiner, does not constitute the required competent evidence.).

In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) recognized lay evidence as potentially competent to support the presence of the claimed disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as actual treatment records.  The Federal Circuit Court went on to indicate in Buchanan, however, that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  The Federal Circuit Court has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board therefore may consider the absence of any indication of a relevant medical complaint until relatively long after service as one factor, though not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Cf. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, actual evidence that weighs against a party, must not be equated with the absence of substantive evidence).  Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 
1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).


As a means of further developing these remaining claims, and specifically to try and determine whether there is indeed this claimed linkage between these disabilities and the Veteran's military service, the Board remanded these claims in February 2009 for a VA compensation examination and medical nexus opinions concerning this determinative issue of causation.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (indicating that, when determining whether a VA examination is required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence suggests an association between the disability and service or a service-connected disability).

The Veteran had this additionally requested VA examination in March 2009, which included comprehensive diagnostic testing and evaluation.  It was confirmed he has a satisfactory right hip replacement, as well as left elbow bone spurs, but there was no evidence of left shoulder arthritis (the diagnosis, instead, was left shoulder strain).  This evaluating physician readily conceded the Veteran had traumatic arthritis in his right knee and hands as a result of his military service, and for this reason the AMC since has granted service connection for these consequent disabilities in the May 2010 decision.  However, this evaluating physician disputed the notion there also is this cause-and-effect correlation between the Veteran's military service and his right hip, left elbow and left shoulder disorders.  Instead, this commenting VA examiner determined these other disorders are unrelated to his military service.  So although there is no disputing he has these claimed disorders, they have not been linked or attributed to his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

In discussing the underlying reasoning and rationale for disassociating these claimed conditions from the Veteran's military service, this VA examiner pointed out in regards to the left elbow that the mere act of lifting does not cause arthritis of the joint.  Regarding the right hip, she said it appears this disability resulted from deconditioning.  In reference to all of the claimed disabilities, she further noted that the Veteran could not recall any specific injury or trauma to his left elbow, right hip, or left shoulder that would lead to traumatic arthritis.  Furthermore, his STRs failed to show any treatment for or an injury involving his left shoulder, right hip, or left elbow that would lead to long-term sequelae (i.e., chronic residuals).

An etiological opinion has to be viewed in its entire context and not characterized solely by the medical professional's choice of words.  See Perman v. Brown, 5 Vet. App. 237, 241 (1993); Lee v. Brown, 10 Vet. App. 336, 338 (1997).  In providing this requested medical comment concerning this case, this VA examiner not only reviewed the claims file for the pertinent medical and other history (as evidenced by her noting specific clinical findings in years past), but also more importantly discussed the underlying rationale of her opinion as determined by these objective clinical findings.  In the process, she readily acknowledged the Veteran's reported in-service history of the lifting and carrying of heavy objects and the repetitive nature of his duties and responsibilities.  But, nevertheless, she ultimately concluded that those job requirements in service were insufficient to have caused his current disabilities.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (wherein the Court determined an examination was inadequate where the examiner did not comment on the Veteran's report of 
in-service injury and, instead, relied on the absence of evidence in the Veteran's STRs to provide a negative opinion).  So her opinion has the proper factual foundation and predicate.  See Elkins v. Brown, 5 Vet. App. 474 (1993); Black v. Brown, 5 Vet. App. 177 (1993).  It also is based on valid and reasoned medical analysis, again, with explanation as to why she concluded unfavorably, which is where most of the probative value of the opinion is derived.  
See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (wherein the Court discusses, in great detail, how to assess the probative weight of medical opinions and the value of reviewing the claims file.  The Court holds that claims file review, as it pertains to obtaining an overview of the claimant's medical history, is not a requirement for private medical opinions.  The Court added, "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.").  See also Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the Veteran's position.)

There is no medical evidence refuting this VA examiner's unfavorable opinions concerning these remaining claims.  And the Board finds this VA examiner's opinions more probative (meaning more competent and credible) than the lay testimony and statements from the Veteran, his wife, and friends concerning this determinative issue of causation.  See Colantino v. Shinseki, No. 2009-7067, 2010 WL 2163002 (Fed. Cir. June 1, 2010); Johnson v. Shinseki, No. 2010-7060 (Fed. Cir. June 10, 2010).  The Board cannot make categorical exclusions of competency of lay evidence, such as in this circumstance; rather, there has to be discussion of the reasons and bases for rejecting the lay evidence Kahana v. Shinseki, No. 09-3525 (U.S. Vet. App. June 15, 2011).  Here, though, with perhaps only one exception, the Veteran's claims, even those eventually granted following and as a result of the Board's February 2009 remand, were for traumatic arthritis, so for arthritis based on the premise that it is a residual of injury sustained during his military service (the "injury" being the heavy lifting and prolonged, repetitive-type activity mentioned).  However, arthritis has to be objectively confirmed by X-ray.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  And there was no such objective confirmation within the one-year presumptive period following the conclusion of his service, certainly not to the required minimum compensable degree of at least 10-percent disabling.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  

Moreover, although it eventually was confirmed he has arthritis in most, albeit not all, of the areas of his body claimed, and even though he and the others who have spoken on his behalf are competent to proclaim, for example, that he has experienced persistent or recurrent pain during the years since his military service ended, they are not also competent to ascribe this pain specifically to arthritis, much less to traumatic arthritis.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).  The VA examiner, who is competent to make this determination, has explained that the type of trauma or injury claimed to have been sustained during service, even if in fact sustained, would not have resulted in arthritis of these joints.  Therefore, inasmuch as the preponderance of the evidence is against these claims, they must be denied.  38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


ORDER

The claims for service connection for left shoulder, left elbow, and right hip disorders are denied.




____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


